                                                                            Iii   i


        Case 7:19-cv-00669-LSC Document 30 Filed 07/15/19 Page 1 of 8                                  FILED
                                                                                               2019 Jul-15 PM 02:50
                                                                                              U.S. DISTRICT COURT
                                                                                                   1
                                                                                                  N.D. OF ALABAMA




                    IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ALABAMA
                             WESTERN DIVISION     ZD/9 /." : S ,-\
                                                                /, I"·J. l                1
  DERRICK JAMES WILLIAMSON, JR.,                 )
             PRO SE                              )
                PLAINTIFF                        )      CASE NO.: 7:19-CV-00669-GMB
                                                 )
                     V.                          )
                                                 )
  ALABAMA DEPARTMENT OF MENTAL                                       OPPC)SED
                                                 )
 HEALTH AND MENTAL RETARDATION,
              ET AL                              )
                                                 )
             DEFENDANTS                          )

              PLAINTIFF'S RESPONSE TO DEFENDANT BAUGHER'S
                            MOTION TO DISMISS

       COMES NOW, the Plaintiff, Derrick James Williamson, Jr., and submits his response

to Defendant Baugher's Motion to Dismiss.

                          ST ANDARD FOR MOTION TO DISMISS

       In considering a Motion to Dismiss under Federal Rules of Civil Procedure 12(b), this

court must consider the legal adequacy of the Complaint, not the weight o Cevidence

potentially offered at trial. See Sawinski v. Bill Currie Ford, Inc., 866 F. Supp. 1383 (M.D. Fla

1994) (citing Conley v. Gibson, 355 U.S. 41, 45-46, 78 S. Ct. 99, 102, 2 L. Ed.2d 80 (1957)).

Well-pleaded facts within the Plaintiff's Complaint and all reasonable inferences drawn from

those facts must be considered true. See Jackson v. Okaloosa County, Fla., 21 F. 3d 1531,

1534 (I Ith Cir. 1994). Specific facts are not required; statements need only "give the

defendant fair notice of what the claim is and the grounds upon which it rests". See Bell At!.

Corp. v. Twombly, 550 U.S. 544, 555, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007)
                                                                             Iii I


        Case 7:19-cv-00669-LSC Document 30 Filed 07/15/19 Page 2 of 8

                                                                                                    2


       Additionally, a well pleaded Complaint may proceed even if a savvy judge gains

perception that actual proof of presented facts is improbable, and that recovery is unlikely. See

Twombly, 550 U.S. at 556. Finally, "Dismissal is a harsh penalty that should only be imposed

in extreme circumstances ... " Sawinski v. Bill Currie Ford, Inc., 866 F.Supp. 1383 (M.D. Fla.

1994); Lebbos v. Heinrichs, 696 F. Supp. 1279, 1285 (N.D. Cal 1988). "Dismissal should only

be granted with care in order to avoid improperly denying the plaintiff the opportunity to have

[their] claim[s] adjudicated on the merits." Sawinski, 866 F. Supp. 1383 (citing Cohen v.

AfcAllister, 688 F.Supp. 1040, 1043 (\V.D.Pa. 1988)).

       Finally, Pro Se pleadings are to be liberally construed. See Martin v. Overton, 391 F.3d

710, 712 (6th Cir. 2004), citing Haines v. Kerner, 404 U.S. 519, 520-21, 92 S.Ct. 594, 30

L.Ed.2d 652 (1972); Herron v. Harrison, 203 F.3d 410, 414 (6th Cir. 2000) (prose pleadings

are held to "an especially liberal standard"); Fed.R.Civ.P. 8(f) ("All pleadings shall be so

construed as to do substantial justice"). "A document filed Pro Se is to be liberally construed,

and a Pro Se complaint, however inartfully pleaded, must be held to less stringent standards

than formal pleadings drafted by lawyers." Erichon v. Pardus, 551 U.S. 89, 94, 127 S. Ct.

2197, 167 L. Ed. 2d 1081 (2007) (citations and internal quotation marks omitted); Woods v.

Carey, 525 F.3d 886, 889-90 (9th Cir. 2008).

                                        ARGUMENTS

       Based upon a review of Defendant Baugher's Motion to Dismiss, Plaintiff declines a

substantial response to Argument 1 and contends that Argument 2's request for dismissal is

due to be DENIED.

1. "PLAINTIFF'S CLAIMS AGAINST DEFENDANT BAUGHER IN HER OFFICIAL

         CAPACITY FOR MONETARY RELIEF ARE DUE TO BE DISMISSED."
                                                                             111 I



        Case 7:19-cv-00669-LSC Document 30 Filed 07/15/19 Page 3 of 8

                                                                                                    3


        In response to, "The Plaintiff has made the following claims against Defendant

Baugher in her official capacity for monetary relief:", the Plaintiff views no claim in the

Complaint for monetary relief in Defendant Baugher's "official capacity'' regarding Counts I -

11 seeing that monetary relief is plead with specificity. Pursuant to Alabama Code 36-l-12(b),

Plaintiff agrees that such claims (referring to official capacity claims), if were present, would

be barred by Sovereign Immunity for monetary relief for the purpose of 42 U.S.C. § 1983.

Therefore, Plaintiff will not substantially respond regarding these contentions.

  2. "THE PLAINTIFF'S CLAIM FOR CONSPIRACY UNDER 42 U.S.C. § 1985(2)

                           (COUNT 9) IS DUE TO BE DISMISSED."

       Plaintiff interprets or perceives several elements regarding the controversies of this

claim to be truly a Motion for Summary Judgment, nonetheless, Plaintiff presents the

following withstanding dismissal prior to discovery:

       Plaintiff disagrees that he has "not adequately pied that Defendant Baugher obstructed

a state court proceeding". As expressed, the second clause of 42 U.S.C. § 1985 "applies to

conspiracies to obstruct the course of justice in state courts." Bragg v. Madison, 20 F. App'x

278, 285 (6th Cir.2001). Plaintiff additionally agrees that under the second clause, "there must

be some racial, or perhaps otherwise class-based, invidiously discriminating animus behind the

conspirators' actions." Williams, 629 F.2d at 451 (quoting Griffin v. Brecke1;ridge, 403 U.S.

88, 102, 91 S. Ct. 1790, 29 L.Ed.2d 338 (1971)). Plaintiff presents that 42 U.S.C. § 1985

expresses a civil cause of action for Plaintiffs who are injured during the course of a

conspiracy regarding one or more of four themes: (1) the deprivation of any person or class of

persons of equal privileges and immunities under the law; (2) the thwarting or hindrance of

state authorities from providing or securing to all persons the equal protection of the laws; (3)

the prevention by force, intimidation, or threat any voter from giving his support or advocacy
                                                                              i.J   I



        Case 7:19-cv-00669-LSC Document 30 Filed 07/15/19 Page 4 of 8

                                                                                                     4

in federal elections; or (4) to injure any citizen because of such support or activism. See

Collins v. Hardyman, 341 U.S. 651, 660 (1951).

       Prior to a review of Defendant Baugher's argument regarding this claim, the Court

must consider that the Plaintiff is only required to liberally state that the Defendants did: (I)

"conspire", (2) "for the purposes of impeding, hindering, obstructing, or deleating, in any

manner, the due course of justice in any State or Territory", and (3a) "with intent to deny to

any citizen the equal protection of the laws" or (3b) with intent "to injure him or his property

for lawfully enforcing, or attempting to enforce, the right of any person, or class of persons, to

the equal protection of laws." (42 U.S.C. § 1985(2) Clause Two). Plaintiff opposes that these

elements have not been satisfied based upon his initial pleading.

       First, Baugher contends on the basis of there being no allegation of "discriminatory

animus". Plaintiff clearly asserts under the "Sixth Cause of Action" regarding "equal rights"

(iii! 127 - 135) that Baugher "intentionally deprived the Plaintiff of the full and equal benefit
of all laws as enjoyed by white citizens" (ii 128) and that "punishment in relation to incidents

were not comparative to punishment issued to Caucasian counterparts and Defendants were

cognizant of this which is indicia of discrimination. Race was a motivating factor in decisions

made" (i! 129). Furthermore, paragraph 155 under this claim states "by reason of the

aforementioned underlying wrong as expressed in this complaint" incorporn!ing

discriminatory animus alleged within the complaint. Paragraph 156 under this claim states

"Plaintiff was additionally treated differently than similarly situated Caucasian employees with

the same authority as the Plaintiff'. This first argument, regarding the absence of

"discriminatory intent", fails on the face of the pleading and is erroneous. Plaintiff

additionally asserts, in the implausible absence of discriminatory animus, that "class-based

invidious discriminatory animus", as presented in the Defendant's citation, can also be
                                                                               iii   I



        Case 7:19-cv-00669-LSC Document 30 Filed 07/15/19 Page 5 of 8

                                                                                                    5

interpreted by the hindrance and intimidation targeted at law enforcement officials within the

department (i! 17). Plaintiff avows that law enforcement officers are an appropriate "class" for

the purposes of 42 U.S.C. § 1985(2).

       Second, Defendant acknowledges that she is alleged to have conspired to obstruct

justice in state court and asserts that the Plaintiff has not identified a state court proceeding

with which she allegedly interfered. Although an existing state court proceeding is not

required for this Clause as in 1985(2) Clause One, Plaintiff asserts that such interference is

inferred based upon action taken by Baugher regarding paragraphs 38, 47 and 157. Plaintiff

has sufficiently plead that state court proceedings were commenced in paragraph 28 regarding

two staff members employed within the confines of Taylor Hardin Secure Medical Facility and

in paragraph 17 regarding a current patient at the facility. Baugher, as previously expressed, is

the supervising official of Facility Director Annie Jackson. Baugher was sufficiently aware via

a written complaint that Jackson was interfering with the Plaintiffs access to state court and

his lawful authority regarding criminal proceedings which placed her on notice to discipline

Jackson and to intervene. Baugher willingly declined to do so, sanctioned Jackson's unlawful

conduct, declined appeals as well as interfered with the Plaintiffs method of combating a

written reprimand (i! 21) hindering the Plaintiff from making such contact with state courts (i!

32) furthering this conspiracy. Baugher was then subjected to liability as presented within the

Complaint regarding claims referencing 42 U.S.C. § l 985(C). See Bivens Gardens Office

Bldg., Inc. v. Barnett Banks Inc., 140 F.3d 898, 912 (I Ith Cir.1998) (explaining that a civil

conspiracy ordinarily requires "an agreement between two or more people to achieve an illegal

objective, an overt act in furtherance of that illegal objective, and a resulting injury to the

plaintiff'). Baugher additionally refused to appropriately consider an appeal of the Plaintiffs

annual performance appraisal which referenced limitations regarding the Plaintiffs access to
                                                                              Iii I



        Case 7:19-cv-00669-LSC Document 30 Filed 07/15/19 Page 6 of 8

                                                                                                       6


state courts and his ability to enforce the rights of citizens as presented within the Complaint (il

47).

       Baugher additionally contends that "Plaintiff does not allege how he has been injured

or what damages he has allegedly suffered" which is additionally erroneous seeing that

Plaintiff sufficiently plead paragraphs 78 and 211 - 214 presenting "Irreparable Harm, Injury,

& Adversity" and Baugher's refusal to provide an appropriate appeal regarding the Plaintiff's

written reprimand and performance appraisal resulted in tangible and intangible injuries (i! 4 7).

Furthermore, Plaintiff is not required to plead excessively specific injuries regarding this claim

but is simply required to allege a resulting injury as a prong of 42 U.S.C. § 1985(C).

       Baugher asserts that the disposition of the criminal matter was not expressed and that

she was not alleged to be "personally" involved. Baugher additionally presents that the

Plaintiff's "civil rights" were not the subject of the referenced proceeding. Plaintiff asserts that

the second clause of 42 U.S.C. § 1985 states:

       "or if two or more persons conspire for the purpose of impeding, hindering,
       obstructing, or defeating, in any manner, the due course ofjustice in any State or
       Territory, with intent to deny to any citizen the equal protection of the laws, or to injure
       him or his property for lawfitllv enforcing. or attempting to enforce, the right o(anv
       person. or class o(persons, to the equal protection ofthe laws" (42 U.S.C. § 1985
       Clause Two)

This clause presents that the Plaintiff is not required to be a subject of a state proceeding. Such

requirement is non-existent within this clause and the Defendant has applied case law which is

inapplicable regarding these contentions. See Was v. Young, 796 F.Supp. l 041 (E.D. Mich.

1992). Additionally, this clause does not require a state court proceeding, although two are

expressed within the complaint. The expressed language specifically does not refer to an active

or pending state court proceeding regarding this clause as opposed to 42 U.S.C. § 1985 Clause

One. Baugher, along with other Defendant conspirators, have additionally impeded the
                                                                              Ill I



        Case 7:19-cv-00669-LSC Document 30 Filed 07/15/19 Page 7 of 8

                                                                                                     7


Plaintiff in his current and potential future use of state court for such proceedings in the event

there was such a requirement.

       Additionally, regarding "Plaintiff was not the defendant in the criminal matter at issue

and did not have a legal stake in the outcome", Plaintiff has sufficiently plead that he has the

authority pursuant to Alabama Code § 22-50-21 and the Tenth Amendment to lawfully enforce

criminal statutes through their referral to state courts and governing authorities. See (Docket

Entry 27, p. 4). Such statutes may indeed, and have, required the enforcement or attempted

enforcement of rights when witnesses and victims are involved. Baugher, in furthering a

conspiracy to injure the Plaintiff in his duty to the public and his personal property, has been

sufficient linked. Essentially, Plaintiff proclaims that 42 U.S.C. § 1985(2) presents a similar

cause of action to 42 U.S.C. § 1985(1) regarding obstructing justice of officers through class-

based and/or discriminatory animus as presented in his uncontended paragraph 159 stating that

"Defendants conspired for the purpose of injuring the Plaintiff in lawfully enforcing, or

attempting to enforce, the right of employees (persons) for the equal protection of the laws".

Plaintiff recognizes that case law is scarce regarding the interpretation of this blatant language

expressed within the clause, although, Was is intrinsically inapplicable. Baugher has failed to

present a motive for dismissal regarding the Plaintiffs right to lawfully enforce the "right of

any person" to the "equal protection of the laws". Although not a "defendant" and without a

personal "legal stake", an state officer's ability to uphold the United States Constitution in

absence of intimidation, hindrance, or impedance is inherent within 42 U.S.C. § 1985(2)

Clause Two.

       Because the Plaintiff, indeed, alleges class-based and discriminatory animus regarding

Baugher's action, that proceedings had been commenced although not required by 42 U.S.C. §

1985(2) Clause Two, and Baugher was sufficiently aware and presented opposing action to the
                                                                           IJi I


        Case 7:19-cv-00669-LSC Document 30 Filed 07/15/19 Page 8 of 8

                                                                                                  8

Plaintiffs stance on obstruction, Defendant's Motion to Dismiss regarding this claim is due to

be DENIED.

       WHEREFORE, Plaintiff respectively requests this Honorable Court and your Honor

adjudicate sustaining Defendant Baugher in her official capacity for declaratory and injunctive

relief withstanding monetary damages and DENY Defendant Baugher's Motion to Dismiss

regarding Count 9.

                                                                       Respectfully Su




                                                                        oro Road,
                                                                  Tuscaloosa, Alabama, 35405
                                                                   Cellphone: (205) 422-9664
                                                                 Email: aeonpctech@live.com


                               CERTIFICATE OF SERVICE

      I, Derrick James Williamson, Jr., certify that on 7/12/2019 I served a copy of this
document on:

         TERRI OLIVE TOMPKINS                             THOMAS B. KLINNER
          Attorney for Defendant( s)                     Attorney for Defendant( s)
          1201 Greensboro Avenue                             P.O. Box 301410
         Tuscaloosa, Alabama, 35401                     Montgomery, Alabama, 36130
               (Hand Delivery)                                   (Mailing)




Derrick James Willia son, Jr., ro
8816 Old Greensboro Road, APT 20104
Tuscaloosa, Alabama, 35405
Cellphone: (205) 422-9664
Email: aeonpctech@live.com
